Title: James Madison to Anthony Morris, 28 May 1827
From: Madison, James
To: Morris, Anthony


                        
                            
                                Dr Sir
                            
                                
                                    Montpr.
                                
                                May 28. 1827
                            
                        
                        I owe an apology for not sooner acknowledging your communication of the 7th. instant It happened to find me in the
                            midst of some engagements which were prolonged to the present moment. Your favor of the 21st since recd. makes what I
                            have to say on your Hoffwyl Project very easy by affording me the perusal of the letter to you on that subject from my old
                            and highly valued friend Judge Peters. The view he has taken of such an Institution in our Country conveys my ideas far
                            better than I could do it myself, and draws from his name a Weight which no one could ascribe to mine. His observations
                            have given me the more pleasure as they prove a vigor and vivacity, which cherish in his friends and in his Country the
                            hope that the thread of his interesting life is to be still further lengthened. I return his letter as desired, and with
                            it the Nos. of the "American Farmer", which would be duplicates in my Set.
                        
                            
                                J. M
                            
                        
                    